IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DANIEL LOUIS PILGRIM,                     No. 118 MM 2015

                   Petitioner

            v.

MS. KIMBERLY A. BARKLEY, BOARD
SECRETARY AND THE PENNSYLVANIA
BOARD OF PROBATION AND PAROLE,

                   Respondents


                                     ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.